Citation Nr: 0500620	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  97-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1964.  He died in May 1996 at the age of 53 from multiple 
myeloma.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in March 1999 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  In April 1994, the veteran filed a claim for entitlement 
to service connection for multiple myeloma, but he died in 
May 1996, at the age of 53 while his claim was pending on 
appeal.

3.  According to the Certificate of Death, the immediate 
cause of the veteran's death was listed as multiple myeloma 
with an onset of approximately 1-1/2 years.  No other causes 
were listed.

4.  In December 1996, the appellant, the veteran's widow, 
filed a claim for service connection for the cause of the 
veteran's death.

5.  At the time of the veteran's death, service connection 
had not been established for any disability. 

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of any form of cancer or 
multiple myeloma.

7.  The veteran's claim for radiation exposure is not based 
on atmospheric nuclear weapons testing, Hiroshima and 
Nagasaki occupation, or internment as a prisoner of war in 
Japan during WWII, but is based on radiation exposure while 
serving on a nuclear submarine in the early 1960s.

8.  The veteran's multiple myeloma was manifested 20+ years 
after service separation.

9.  Dose radiation reports estimate that the radiation 
exposure of this veteran was 00.037 rem. 

10.  The medical evidence reflects that was unlikely that the 
veteran's multiple myeloma could be attributed to this level 
of exposure to ionizing radiation in service.

11.  The disorder that resulted in the veteran's death, i.e. 
multiple myeloma, is unrelated to radiation exposure during 
active duty.




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran was 
exposed to radiation while on active duty and died as a 
result.  At the time of his death, the veteran was not 
service-connected for any disability.

Relevant Regulations.  Under the relevant regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  A service-connected disability is considered to have 
been the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b) (2003).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  

On the other hand, a veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Factual Background.  The veteran was diagnosed with a 
solitary plasmacytoma in 1986.  Two years later, he developed 
multiple myeloma.  In April 1994, he filed a claim for cancer 
due to radiation exposure.  By rating decision dated in 
January 1996, the RO denied the claim on the basis of a VA 
medical opinion from the Assistant Chief Medical Director 
that it was unlikely that the veteran's multiple myeloma 
could be attributed to his known exposure during military 
duty, then estimated at 00.017 rem.  The veteran died in May 
1996, while the claim was pending on appeal.  In December 
1996, his surviving spouse filed a claim for service 
connection for the cause of the veteran's death.  

A longitudinal review of the medical evidence shows a 
November 1994 letter, written in support of the veteran's 
original claim, in which a private specialist in multiple 
myeloma indicated that there was a "well established 
association of radiation exposure and the subsequent 
development of multiple myeloma."  He concluded that the 
veteran's exposure in the Nuclear Powered Submarine Program 
was well documented.  

In August 1995, the Department of the Navy reported that the 
veteran sustained radiation exposure on the USS George 
Washington from February to November 1962 in the dosage of 
00.017 rem.  At that time, there was no exposure found during 
his service on the USS Shark.  The letter noted that, as a 
point of reference, the average exposure per year in the 
United States to a member of the general public from 
naturally occurring sources was approximately 00.300 rem.

In a December 1995 medical opinion, the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
concluded that it was "unlikely that the veteran's multiple 
myeloma can be attributed to exposure to ionizing radiation 
in service."  Thereafter, the Director of Compensation and 
Pension concluded that "there was no reasonable possibility 
that the veteran's disability was the result of such 
exposure."  

Based on these two opinions, the RO denied his claim by 
rating decision dated in January 1996.  The veteran disagreed 
with the decision and a statement of the case was issued.  In 
May 1996, the veteran died.  He was 53 years old.  The cause 
of death was listed as multiple myeloma with an onset of 
approximately 1-1/2 years.  There were no other causes 
listed.  In December 1996, the appellant filed the current 
claim.

At a personal hearing in September 1997, the appellant 
testified that her husband served on nuclear and diesel 
powered submarines during his military duty.  She read her 
statement into the record to the effect that he was notified 
in 1991 that he had been exposed to radiation.  She 
referenced a medical study linking long-term low dose 
exposure to radiation with multiple myeloma.  She read an 
August 1997 letter from the Director of Research of Myeloma 
Programs with the Cedar Sinai Comprehensive Cancer Center 
into the record in support of her claim.  She also read into 
the record her husband's statements written before his death.  
She further noted that another sailor serving with her 
husband on the same submarine was diagnosed with multiple 
myeloma in service and was granted service connection.  She 
concluded, in essence, that the veteran's exposure to 
radiation in service and subsequent diagnosis of multiple 
myeloma was sufficient to grant service-connection for cause 
of death.

The August 1997 letter referenced by the appellant was made a 
part of the record.  In it, the specialist physician noted 
that the relationship between chronic low dose radiation 
exposure and petrochemical exposure was well-documented in 
the medical literature.  He reported that, as a physician 
specializing in multiple myelomas, numerous patients with 
chronic low dose radiation/petrochemical exposure developed 
myeloma.  He noted that tours of duty in several submarines 
could be clearly linked to development of myeloma and 
stressed that two sailors in the same submarine developing 
the same cancer was highly unlikely.  He also reported an 
antidotal story of treating a patient in London who was an 
officer in the United Kingdom Atomic Submarine Program and 
developed multiple myeloma.  

He further noted that the veteran's history of petrochemical 
fumes as well as a history of radiation exposure were 
"important co-factors" in the development of myeloma.  He 
concluded that his own personal experience as a physician 
specializing in multiple myeloma "strongly support the 
notion that there is a substantial causal relationship 
between radiation exposure as part of the atomic powered 
submarine program and the subsequent development of multiple 
myeloma."  

As a result of the above opinion, the RO sought 
reconsideration from the Director of Compensation and 
Pension.  In a November 1997 opinion, the Director concluded 
that the letter and opinion from the consultive physician 
contained essentially the same information as his previous 
(1994) letter.  The Director noted that no information had 
been received to support a finding that the veteran had 
received more than 00.017 rem gamma radiation.  She concluded 
that the basis of the prior denial was the opinion of the 
Under Secretary for Health, based on the veteran's exposure 
to a certain dose of radiation.  Since no new and material 
evidence had been submitted, there was no evidence to warrant 
another opinion from the Veterans Health Administration.

On appeal, the Board noted that the veteran had been exposed 
to 00.017 rem of gamma radiation while stationed aboard the 
USS Washington but reflected that his DD Form 1141 noted an 
additional 0.020 exposure during his service on the USS 
Shark.  The Board directed that a revised dose estimate be 
obtained from the Department of the Navy and, that if a 
revised estimate was provided, further consideration from the 
Under Secretary for Benefits should be undertaken.  

In May 2002, the Department of the Navy concluded that the 
veteran was exposed to photon radiation on two occasions.  
First, the Navy found that the veteran had been exposed  to 
radiation in the amount of 00.017 rem while aboard the USS 
Washington from February to November 1962.  Next, the Navy 
determined that the veteran was exposed to radiation in the 
amount of 00.020 rem while aboard the USS Shark from January 
to November 1963.  His lifetime dose was related to be 00.037 
rem.  

In response to a request by Compensation and Pension Service 
based on this new information, the Chief Public Health and 
Environmental Hazard Officer wrote in an April 2004 opinion 
that:

?	the veteran was exposed to a dose of 
ionizing radiation during military 
service of 0.037 rem;
?	the medical literature indicated 
that multiple myeloma had been 
observed to be increased following 
irradiation more consistently than 
any other lymphoma, and that 
mortality among Japanese A-bomb 
survivors had been observed at doses 
as low as 50 rads;
?	more recent medical literature had 
questioned whether multiple myeloma 
was related to radiation exposure;
?	the Interactive Radioepidemiological 
Program (IREP) of the National 
Institute for Occupational Safety 
and Health (NIOSH) was utilized to 
estimate the likelihood that 
exposure to radiation was 
responsible for multiple myeloma;
?	using the veteran's gender, age at 
diagnosis, year of diagnosis, type 
of cancer, and doses and types of 
radiation exposure in 1962 and 1963, 
the IREP calculated a 99-percentile 
value for the probability of 
causation at less than 1/10th of 1 
percent (0.06 percent);
?	the conclusion was that it was 
"unlikely that the veteran's 
plasmacytoma/multiple myeloma can be 
attributed to exposure to ionizing 
radiation in service."

Thereafter, the Director of Compensation and Pension 
concluded that "there is no reasonable possibility that the 
veteran's plasmacytoma/multiple myeloma was the result of his 
[radiation] exposure" during military duty.  

Legal Analysis.  It is apparent to the Board that resolution 
of this claim revolves around the conflicting medical 
opinions of a private specialist in multiple myeloma, which 
support the appellant's claim, and the opinions of the Chief 
Public Health and Environmental Officer of VA, which do not 
support her claim.

Turning first to the provisions of 38 C.F.R. § 3.309(d), 
service incurrence may be presumed on a radiation basis for 
certain specified diseases when the disease becomes manifest 
in a "radiation-exposed veteran" who participated in a 
"radiation-risk activity."  See also 38 U.S.C.A. § 1112(c) 
(West 2002).  

In this case, the Board finds that the provisions of 
38 C.F.R. § 3.309 do not apply.  While the veteran was 
diagnosed with one of the diseases specific to "radiation-
exposed" veterans, i.e. multiple myeloma, there is no 
evidence that he participated in a "radiation-risk" 
activity as defined by the regulation.  Specifically, as his 
military service took place during the early 1960s, the 
references to Nagasaki and Hiroshima, internment as a POW in 
Japan during WWII, and work at the various gaseous diffusion 
plants in 1991-1992 are not for application.  In addition, 
the evidence does not show, nor has the appellant alleged, 
that the veteran participated in atmospheric detonation of a 
nuclear device, other nuclear testing operations listed in 
the regulations, or that he was involved in ship 
decontamination.  Therefore, the Board finds that the 
appellant's claim cannot be granted under the provisions of 
38 C.F.R. § 3.309.

On the other hand, an appellant may establish a claim under 
38 C.F.R. § 3.311 if the veteran was exposed to ionizing 
radiation while in service, subsequently developed one of the 
radiogenic diseases listed, and the disease became manifested 
during the requisite latency period.  See 38 C.F.R. 
§ 3.311(b) (2003).  For the purpose of this analysis, 
radiogenic diseases include those diseases listed under 38 
C.F.R. § 3.311(b)(1).  

After a review of the claims file, the Board finds that the 
veteran met the threshold elements of 38 C.F.R. § 3.311(b), 
which required exposure to ionizing radiation as claimed, and 
that he developed a radiogenic disease, five or more years 
after exposure.  In this case, the evidence shows that he was 
exposed to ionizing radiation on two separate occasions 
during his service in 1962 and 1963.  In addition, multiple 
myeloma is listed as a radiogenic disease and was diagnosed 
some 20+ years after the claimed exposure.  Accordingly, 
38 C.F.R. § 3.311 is for application.  

Under the provisions mandated by 38 C.F.R. § 3.311, the claim 
was referred to the Under Secretary of Health for a dose 
estimate and a medical opinion of whether it was as likely, 
unlikely, or as likely as not, that the veteran's multiple 
myeloma resulted from exposure to radiation in service.  As 
noted above, the Under Secretary of Health determined that 
the veteran's exposure was 00.037 rem.  The medical opinion 
concluded that it was unlikely that the veteran's multiple 
myeloma could be attributed to exposure to ionizing 
radiation.  Based on the above medical determination of 
essentially no correlation between the veteran's exposure to 
ionizing radiation and diagnosis of multiple myeloma, the 
Board finds that the claim must be denied under the 
provisions of 38 C.F.R. § 3.311.

Further, the Board has carefully considered the private 
medical opinions which were used in support of the 
appellant's claim of a correlation between the veteran's 
active duty and subsequent diagnosis of multiple myeloma.  
However, the Board is inclined to place less probative value 
on these two private opinions because it is not clear that 
the specialist physician had the veteran's claims file for 
review prior to rendering a decision nor what he based his 
opinion on as it related to this veteran.  Further, it does 
not appear that the specialist was the veteran's regular 
physician; however, it was noted that he was the Scientific 
Director of the International Myeloma Foundation and the 
Board will accept his specialty in the field of multiple 
myeloma for purposes of this decision.  However, the Board is 
inclined to place less significance to his first opinion 
because it does not appear that the veteran's dose exposure 
was documented until August 1995, several months after the 
physician rendered his initial opinion.  

The Board also places less probative value on these opinions 
as they were based, in part, on the physician's antidotal 
references to treatment of other patients over the years.  
While acknowledging the physician's expertise in the field of 
multiple myeloma, the Board places more weight on the IREP 
program developed by NIOSH used by the Under Secretary, which 
is designed to specifically address the issue on appeal, i.e. 
the likelihood that exposure to radiation was responsible for 
multiple myeloma in a particular veteran, given his 
diagnosis, age at diagnosis, length of radiation exposure, 
dose of radiation exposure, and other factors.  

The Board finds this scientific evidence more persuasive that 
the specialist's references to treatment of other sub-
mariners and his care for an individual in the United 
Kingdom.  Further, the Board finds of little probative value 
the evidence that a fellow submarine-mate of the veteran's 
developed the disease while on active duty.  Although the 
appellant contends that this evidence should be used to 
support her claim and the specialist found it "really highly 
unlikely," it is, in the words of the specialist 
"circumstantial evidence" and nothing more.

Moreover, the Board places significant weight on the decision 
of the Under Secretary of Health, who has been specifically 
charged under the regulation to make this determination, and 
who found that the veteran's level of radiation exposure was 
unlikely to have caused his multiple myeloma.  Accordingly, 
the Board specifically places greater weight on the statement 
offered by the Under Secretary of Health that the veteran's 
exposure while serving on a nuclear submarine in the early 
1960s was not related to a diagnosis of multiple myeloma some 
20+ years later.

With respect to the third basis to establish service 
connected for multiple myeloma due to radiation exposure, the 
Board finds that the claim must be denied.  A review of the 
relevant clinical evidence of record, including the service 
medical records, does not reveal any evidence which would 
lead to a conclusion that service connection for multiple 
myeloma is warranted.  

In this regard, the service medical records do not contain 
findings indicative of multiple myeloma or cancer of any 
kind.  Further, post-service medical evidence indicates that 
the veteran was diagnosed with plasmacytoma in 1986, and 
multiple myeloma in 1988, some 20+ years after discharge.  
Moreover, the death certificate dated in 1996 lists multiple 
myeloma as the cause of death with an onset of approximately 
1-1/2 years previously.  The Board places significant 
probative value on the, at a minimum, over 20-year gap 
between discharge from military service and the first 
reported medical history of symptomatology related to 
multiple myeloma and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1964 and the first mention of plamacytoma in 
1986.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

The appellant has failed to produce any competent evidence, 
which would tend to show a direct connection between the 
veteran's multiple myeloma and his period of military 
service.  Thus, the Board finds that the disorder causing the 
veteran's death was not of service inception or aggravation 
and direct service-connection for the cause of death must be 
denied. 

The Board has also considered the appellant's statements and 
sworn testimony that the veteran developed multiple myeloma 
as a result of ionizing radiation exposure during active 
duty.  Although her statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's assertions are not persuasive in 
light of the other objective medical evidence of record 
showing no relationship between the veteran's level of in-
service radiation exposure and multiple myeloma.  The 
appellant lacks the medical expertise to offer an opinion as 
to the existence of pathology, as well as to medical 
causation of any disability.  Id.  In the absence of 
competent, credible evidence, service connection must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statements of the case was provided to the 
appellant in September 2004.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices. 

The July 2004 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give to VA any evidence pertaining to 
her claim.  In addition, as noted above, 38 C.F.R. § 
3.159(b)(1) was cited in the September 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
July 2004 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the provisions of 38 C.F.R. § 3.309 regarding 
radiation dosages, and a specific VA medical opinion 
pertinent to the issue on appeal was obtained in December 
1995.  When it was realized that the veteran had been exposed 
to additional radiation, a subsequent medical opinion was 
obtained from the Under Secretary in April 2004.  The Board 
has also reviewed and considered the two medical opinions 
from a multiple myeloma specialist.  As such, the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


